Egberts, J.
—The note sued oh in this case appears, from the recitals in the petition, to have been a contract between merchant and merchant, and assignable and negotiable by law. The makers were entitled to three days of grace under our statute. (O. & W. Dig., Art. 99.) Being dated on the 1st day of November, 1857, and payable *96“ eleven months after date,” it was not due, including the three days of grace, until the 4th day of October, 1858; excluding them, it would be due on the 1st day of October. The suit was brought on the 1st day of October, 1858 ; which was certainly before any right of action had accrued.
“When a bill is drawn, payable so many months after date, the computation is made by the calendar, and (without counting the days of grace) the bill will become due on the day of the month corresponding with the day of the date; that is, if it be dated on the 10th day of the month, it will become due on the 10th.” (Edwards on .Bills and ¡Notes, 515.) The judgment must be reversed, and the cause
¡Dismissed.